IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )
                                           )          No. 77237-6-1
                    Respondent,            )
                                           )          UNPUBLISHED OPINION
             v.                            )
                                           )
ANTAVIUS MAKELL SIMS,                      )
                                           )
                    Appellant.             )          FILED: APR 1 6 2018
                                           )

      PER CURIAM — Antavius Sims appeals his conviction for third degree

assault His counsel argues, and the State concedes, that he is entitled to

withdraw his guilty plea because he was misadvised regarding the standard

sentence range for his offense. Sims raises a similar argument in his Statement

of Additional Grounds For Review. We accept the State's concession and

remand for the court to allow Sims to withdraw his plea.

      Remanded.

                                        FOR THE COURT:




                                            lad,/